Citation Nr: 0413073	
Decision Date: 05/20/04    Archive Date: 05/28/04

DOCKET NO.  03-26 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for residuals of a left 
arm fracture.

3.  Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The appellant had recognized guerilla service from May 1945 
to August 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied the claims as stated on the 
title page.  


REMAND

In March 2004, the RO wrote to the appellant informing him 
that his appeal had been certified to the Board and that if 
he wished to appear personally at a hearing before a Board 
member, he had 90 days from the date of the letter, or until 
the Board decided his claims, to do so.  In correspondence 
from the appellant received on May 5, 2004, he requested a 
hearing before a traveling Veterans Law Judge (VLJ) sitting 
at the VA Regional Office in Manila, Philippines.  

The Board shall decide an appeal only after affording the 
appellant an opportunity for a hearing.  See 38 U.S.C.A. § 
7107(b) (West 2002).  Although the appellant was provided 
with the opportunity to appear for a personal hearing before 
a Decision Review Officer, and apparently participated in an 
"informal hearing" in November 2003, the Board is of the 
opinion that this did not satisfy his specific and subsequent 
request for a personal hearing before a Veterans Law Judge.  
Thus, the appellant must be scheduled for the next available 
hearing before a traveling VLJ from the Board.  See 38 C.F.R. 
§§ 20.700(a), 20.703, 20.704 (2003). 

Therefore, in order to ensure that the appellant's due 
process rights, this case is REMANDED to for the following:

Schedule the appellant for a  hearing at 
the RO in Manila, Philippines, before a 
traveling Veterans Law Judge.  
Appropriate notification should be given 
to the appellant and such notification 
should be associated with the claims 
folder.

By this remand, the Board intimates no opinion as to any 
final outcome warranted. No action is required of the 
appellant until notified by the RO.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




